Opinion by
Cole, J.
The ve-tsin in question was classified and claimed dutiable at the same rates and under the same paragraphs as similar merchandise covered by the decision in Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247). In accordance with stipulation of counsel and on the authority of said cited ease the ve-tsin, found to contain salt, was excluded from paragraph 5 and protests sustained to this extent. The court found the claim as to the fish in lard with beans to be well founded and the protests were sustained as to this item.